Citation Nr: 1636537	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 10, 2013, for additional compensation payable for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2010 rating decision assigned a 30 percent evaluation for the Veteran's bilateral hearing loss, making him eligible to receive compensation for dependents.

2.  A July 2010 notice letter informed the Veteran that he might be eligible to receive additional compensation for dependents and requested that he submit a VA Form 21-686c (Declaration of Status of Dependents).

3.  The Veteran did not provide information on his marital status within a year of the July 2010 notice letter.

4.  On June 10, 2013, VA received a completed VA Form 21-686c from the Veteran.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 2013, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the effective date for additional compensation payable for his dependent spouse should be April 26, 2010, the effective date of the increase in his combined disability rating from 20 percent to 40 percent.

At the outset, the Board notes that the pertinent facts regarding the Veteran's marital status, the effective dates of increases in his combined rating, and the date of receipt of relevant documents needed to award additional compensation for the Veteran's spouse have already been established by the evidence currently of record and are not in dispute.  Thus, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to the effective date for additional compensation for a dependent, and no discussion of VA's duties to notify and assist is necessary.  See Smith v. Gober, 14 Vet. App. 227, 230, aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (2015).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110 (f).

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse.  38 U.S.C.A. § 1115(1)(A) (West 2014).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401 (b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401 (b) (1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The Veteran first became eligible for dependent compensation when his combined disability rating was increased from 20 percent to 40 percent as a result of an increase, in a June 2010 rating decision, of the Veteran's service-connected disability rating for bilateral hearing loss to 30 percent, effective April 26, 2010.  The Veteran was notified of the June 2010 rating decision by a July 2010 letter, which was sent to his address of record.  The letter advised him that additional benefits were available for his dependents if he submitted VA Form 21-686c, "Declaration of Status of Dependents."  It also notified him that he might receive the additional benefits from the date of his claim, if the requested information was received within a year of the letter.  The letter further stated that the Veteran would only be paid from the date the evidence was received if the information was not received within one year.

The Veteran did not submit correspondence confirming his marital status or claiming dependent compensation until June 10, 2013.  Based on the statute, the June 10, 2013, date of claim is the appropriate effective date for the grant of dependent compensation, as the latest of the possible dates.  See 38 U.S.C.A. § 5110 (f).  Accordingly, the Veteran's claim for an earlier effective date must be denied.

In so finding, the Board acknowledges that in July 1989, VA received from the Veteran an application for disability benefits that included his current spouse's social security number and was accompanied by a certificate reflecting their December 1959 marriage.  However, the Veteran did not then meet the threshold combined rating requirement in order to be entitled to additional compensation for a dependent, and the RO had no verification that the marriage the Veteran reported in 1989 was ongoing at the time of the June 2010 rating decision that resulted in entitlement to such additional compensation.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) (the status of dependents can be "ever changing").  More to the point, the relevant case law makes clear that a Veteran must submit updated proof of dependents within one year from the date of notification of a qualifying rating.  Section 5110 (f) pertains to the effective date for additional compensation for dependents and provides that an award of additional compensation based on the establishment of a qualifying disability rating shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110; Sharp, 23 Vet. App. at 272-73.  Here, the Veteran failed to submit information about his spouse within one year of the July 2010 notice of entitlement to dependent compensation.  As such, he did not meet the requirements to receive dependent compensation at the time of his increased rating.  See 38 U.S.C. § 1115; Sharp, 23 Vet. App. at 271-73.  

The Board also acknowledges the Veteran's assertion that he misunderstood the contents of the July 2010 VA notice letter informing him of eligibility for additional compensation for a spouse and did not, therefore, provide the requested information.  Specifically, he has asserted that he thought the July 2010 letter indicated he was being compensated as a single Veteran prior to April 26, 2010, and that he assumed VA knew he had a dependent and that he would be compensated accordingly after that date.  Alternatively, he has asserted that he was misled by the language of the July 2010 notice letter, which he interpreted as requiring a spouse to be in a nursing home or so disabled as to require aid and attendance of another person in order for additional compensation to be awarded.  Unfortunately, such misunderstandings are not legal justifications for failing to file a claim for dependent benefits.  Even assuming for the sake of argument that the contents of the July 2010 were objectively misleading, relying on bad information, even if the information is from VA, does not make one eligible for the benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute, so that even erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board sympathizes with the Veteran regarding the inequities he believes result in not being entitled to dependents benefits back to 2010 based on the simple fact that he did not return a specific VA form.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, the Veteran failed to submit updated information about his spouse within one year of the July 2010 notice of entitlement to dependent compensation.  As such, he did not meet the requirements to receive dependent compensation at the time of his increased rating.  See 38 U.S.C. § 1115; Sharp, 23 Vet. App. at 272-73.  Instead, the appropriate effective date for dependent compensation is June 10, 2013, the date of his claim for such compensation.  See 38 U.S.C. § 5110 (f).

As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date earlier than June 10, 2013, for additional compensation payable for a dependent spouse is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


